          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

MITCHELL J. MAGEE, M.D., United
States of America, ex rel.; and
TODD M. DEWEY, M.D.                                        PLAINTIFFS

V.                        No. 4:19-mc -17-DPM

TEXAS HEART HOSPITAL OF THE
SOUTHWEST, LLP                                            DEFENDANT

                                ORDER
     A status report on this matter is overdue. Please file it.
     So Ordered.

                                       D.P. Marshall.
                                       United States District Judge
